The power which the English courts exercised over the estates of insane persons arose not because the management of such estates required the application of equitable principles but because courts of chancery in England early acquired jurisdiction of the persons and estates of insane persons and infants, either as the representative of the King, who by an early statute was given the custody of idiots, or by usurpation as is the conclusion of some authorities. In this state however no such power is vested in a court of equity and a consideration of *Page 243 Ex parte Whitbread, supra, and cases following it is without pertinency. We fear that a number of expressions contained in the opinion of Mr. Justice VINCENT may be understood as an approval of the doctrine that in this state a court of equity may be justified in some cases in ordering a gratuity to be paid from the estate of an insane person to his relatives or to a needy person who has been the recipient of such lunatic's bounty while he was of sound mind. The action of the court in sustaining the appeal is based solely upon the ground that in this state jurisdiction over the persons and estates of insane persons is vested in courts of probate and not in the Superior Court as a court of equity.